Case 1:20-cv-22051-DPG Document 41 Entered on FLSD Docket 12/11/2020 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                       Miami Division

                                 Case No.: 20-22051-CIV-GAYLES

 SISVEL INTERNATIONAL S.A., 3G
 LICENSING S.A., and SISVEL S.p.A.,

                Plaintiffs,
 v.

 HMD AMERICA, INC. and
 HMD GLOBAL OY,

                Defendants.



                                        NOTICE OF FILING


         Defendants HMD AMERICA, INC. and HMD GLOBAL OY (collectively, “HMD”)

  provide notice of filing the attached redacted documents identified in fn. 1 of the Notice of Hearing

  (D.E. 39) for reference during the discovery hearing before Magistrate Judge Alicia Otazo-Reyes

  on December 15, 2020, at 3:30pm ET.

         Plaintiffs’ counsel has marked Plaintiffs’ responses to HMD’s Second Set of

  Interrogatories (served on November 9, 2020) and supplemental response to Interrogatories Nos.

  11, 12, and 14 (served on November 24, 2020) as HIGHLY CONFIDENTIAL - ATTORNEYS’

  EYES ONLY. In addition, HMD’s counsel letter dated December 2, 2020 outlines the disputes

  between the parties but reflects information in such responses.

         HMD’s counsel has conferred with Plaintiffs’ counsel regarding appropriate redactions

  and, with consent of the parties, files the attached documents for reference at the hearing: (1)

  Plaintiffs Sisvel International S.A., 3G Licensing S.A., and Sisvel S.p.A’s Objections and

  Responses to Defendants’ Second Set of Requests for Production (served November 9, 2020)
Case 1:20-cv-22051-DPG Document 41 Entered on FLSD Docket 12/11/2020 Page 2 of 3




  (attached hereto as Exhibit A); (2) Plaintiffs Sisvel International S.A., 3G Licensing S.A., and

  Sisvel S.p.A’s Unverified Objections and Response to Defendant’s Second Set of Interrogatories

  (served on November 9, 2020) (redacted) (attached hereto as Exhibit B); (3) Plaintiffs Sisvel

  International S.A., 3G Licensing S.A., and Sisvel S.p.A’s [Supplemental] Unverified Objections

  and Response to Defendant’s Second Set of Interrogatories (served on November 24, 2020)

  (redacted) (attached hereto as Exhibit C); and (4) HMD’s December 2, 2020 Letter memorializing

  the parties’ meet-and-confer (redacted) (attached hereto as Exhibit D).



  Dated: December 11, 2020                         Respectfully submitted,



                                                  /s/ Joseph W. Bain
  WILLIAM J. MCCABE, Esq.                         JOSEPH W. BAIN, ESQ.
  Pro hac vice                                    Florida Bar No. 860360
  wmccabe@perkinscoie.com                         Email Address: jbain@shutts.com
  GENE W. LEE, Esq.                               SHUTTS & BOWEN LLP
  Pro hac vice                                    1100 CityPlace Tower
  glee@perkinscoie.com                            525 Okeechobee Boulevard
  MATTHEW J. MOFFA, Esq.                          West Palm Beach, Florida 33401
  Pro hac vice                                    Telephone: (561) 835-8500
  mmoffa@perkinscoie.com                          Facsimile: (561) 650-8530
  SHYAM PALAIYANUR, Esq.                          ATTORNEYS FOR DEFENDANTS
  Pro hac vice                                    HMD AMERICA, INC., AND
  spalaiyanur@perkinscoie.com                     HMD GLOBAL OY
  PERKINS COIE LLP
  1155 Avenue of the Americas, 22nd floor
  New York, NY 10036
  Telephone: (212) 262-6900
  Facsimile: (212) 977-1649




                                                  2
Case 1:20-cv-22051-DPG Document 41 Entered on FLSD Docket 12/11/2020 Page 3 of 3




                                  CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on this 11th day of December, 2020, I electronically filed the
  foregoing with the Clerk of Court by using the CM/ECF system which served a copy on the fol-
  lowing:

  Francesca Russo-Di Staulo, Esq.
  Robert Ralph Jimenez, Esq.
  Jorge Tadeo Espinosa, Esq.
  GrayRobinson, P.A.
  333 S.E. 2nd Avenue, Suite 3200
  Miami, FL 33131
  Telephone: 305-416-6880
  Fax: 305-416-6887
  Email: francesca.russo@gray-robinson.com
  Email: robert.jimenez@gray-robinson.com
  Email: jorge.espinosa@gray-robinson.com
  Attorneys for Plaintiffs, Sisvel International S.A., 3g Licensing S.A., and Sisvel S.p.A.


                                                      By:      /s/ Joseph W. Bain
                                                             Joseph W. Bain
                                                             Florida Bar No. 860360
                                                             jbain@shutts.com




                                                  3
